 Case 1:17-cv-01426-RGA Document 29 Filed 02/21/19 Page 1 of 2 PageID #: 201




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE


 DISPLAY TECHNOLOGIES, LLC,


                        Plaintiff,                         C.A. No. 1:17-cv-01426-RGA
                v.                                         JURY TRIAL DEMANDED
 GIBSON INNOVATIONS USA, INC.,

                        Defendant.


                 STIPULATION AND [PROPOSED] ORDER TO DISMISS
       IT IS HEREBY STIPULATED AND AGREED, pursuant to Fed. R. Civ. P. 41(a)(ii), by

Plaintiff Display Technologies, LLC (“Plaintiff”) and Defendant Gibson Innovations USA, Inc.,

(“Defendant”), through their undersigned attorneys, and subject to the approval of the Court, that

Plaintiff’s claims for relief against Defendant are dismissed without prejudice, and with all

attorneys’ fees, costs of court and expenses borne by the party incurring same.


 February 21, 2019

 BAYARD, P.A.                                        FERRY JOSEPH, P.A.

 /s/ Stephen B. Brauerman                            /s/ Rick S. Miller
 Stephen B. Brauerman (#4952)
                                                     Rick S. Miller (#3418)
 Sara E. Bussiere (#5725)
 600 North King Street, Suite 400                    824 Market St., Suite 1000
 Wilmington, DE 19801                                P.O. Box 1351
 sbrauerman@bayardlaw.com                            Wilmington, DE 19899
 sbussiere@bayardlaw.com                             (302) 575-1555
                                                     rmiller@ferryjoseph.com

 Attorneys for Plaintiff Display Technologies, LLC   Attorneys for Defendant Gibson Innovations
Case 1:17-cv-01426-RGA Document 29 Filed 02/21/19 Page 2 of 2 PageID #: 202




          IT IS SO ORDERED this ____ day of ____________________________.


                                         _________________________________
                                         The Honorable Richard G. Andrews
                                         United States District Court Judge
